NOTE: This order is nonprecedential.

 United States Court of Appeals for the Federal Circuit
                                          2009-3057

                                    FEDERICO REMORIN,

                                                    Petitioner,

                                               v.

                         OFFICE OF PERSONNEL MANAGEMENT,

                                                    Respondent.

      Petition for review of the Merit Systems Protection Board in SF0831080417-1-1.

                                         ON MOTION

                                          ORDER
        The court treats Federico Remorin's submission of his informal brief as a motion

for reconsideration of the court's order dismissing his appeal for failure to file a brief.

        Upon consideration thereof,

        IT IS ORDERED THAT:

        The motion is granted, the mandate is recalled, the dismissal order is vacated,

and the appeal is reinstated. The respondent should calculate its brief due date from

the date of filing of this order.

                                                    FOR THE COURT


      MAR 2 0 2009
                                                     /s/ Jan Horbalv
           Date                                     Jan Horbaly
                                                    Clerk                                 FILED
                                                                                 U.S. COURT OF APPEALS FOR
                                                                                    THE FEDERAL CIRCUIT
cc:     Federico Remorin
        Lauren A. Weeman, Esq.                                                       MAR 2 0 2009
s20
                                                                                       JAN
                                                                                          CLERK